This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    No. A-1-CA-36693

 5 ALEX DURAN,

 6          Defendant-Appellant

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 Angie K. Schneider, Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Law Offices of Adrianne R. Turner
13 Adrianne R. Turner
14 Albuquerque, NM

15 for Appellant

16                                 MEMORANDUM OPINION

17 VIGIL, Judge.

18   {1}    Defendant Alex Duran appeals from the district court’s judgment and partially

19 suspended sentence, which reflects his conviction of one count of trafficking a
 1 controlled substance (methamphetamine) (by distribution). [RP 159] We previously

 2 entered a notice of proposed summary disposition, proposing to affirm. Defendant has

 3 filed a memorandum in opposition to our notice. We are unpersuaded and therefore

 4 affirm.

 5   {2}   On appeal, Defendant raised a single issue, challenging the sufficiency of the

 6 evidence to support his conviction. [DS 4] Our notice set forth the relevant facts and

 7 the law that we believed controlled. We proposed to hold that the following evidence

 8 supported Defendant’s conviction: (1) Otero County Sheriff’s Deputy Matt Mirabal’s

 9 testimony that he arranged, through a confidential informant, to make a purchase from

10 Defendant, (2) Deputy Mirabal’s testimony that he did, in fact, purchase

11 approximately eighty-dollars worth of methamphetamine from Defendant, and (3) the

12 stipulation between the State and Defendant that the substance was .09 grams of

13 methamphetamine. See, e.g., State v. Rael, 1999-NMCA-068, ¶ 27, 127 N.M. 347, 981

14 P.2d 280 (concluding that officer testimony that he purchased narcotics from the

15 defendant constituted sufficient evidence to support a conviction for trafficking a

16 controlled substance).

17   {3}   In response, Defendant continues to argue that there was insufficient evidence

18 because of a lack of supporting evidence to corroborate Deputy Mirabal’s testimony.

19 [MIO 3-4] We disagree. See generally State v. Soliz, 1969-NMCA-043, ¶8, 80 N.M.
2
 1 297, 454 P.2d 779 (“As a general rule, the testimony of a single witness is sufficient

 2 evidence for a conviction.). This is simply an argument directed at the credibility of

 3 the officer’s testimony. However, as we pointed out in the calendar notice, the fact-

 4 finder is the judge of credibility, and this Court will not reweigh evidence. See State

 5 v. Garcia, 2011-NMSC-003, ¶ 5, 149 N.M. 185, 246 P.3d 1057 (“New Mexico

 6 appellate courts will not invade the jury’s province as fact-finder by second-guessing

 7 the jury’s decision concerning the credibility of witnesses, reweighing the evidence,

 8 or substituting its judgment for that of the jury.” (alterations, internal quotation marks,

 9 and citation omitted)).

10   {4}   In sum, Defendant’s MIO does not supply any new legal or factual argument

11 that persuades us that our analysis or proposed disposition was incorrect. See State v.

12 Mondragon, 1988-NMCA-027, ¶ 10, 107 N.M. 421, 759 P.2d 1003 (stating that “[a]

13 party responding to a summary calendar notice must come forward and specifically

14 point out errors of law and fact,” and the repetition of earlier arguments does not

15 fulfill this requirement), superseded by statute on other grounds as stated in State v.

16 Harris, 2013-NMCA-031, ¶ 3, 297 P.3d 374. Accordingly, for the reasons set forth

17 in our notice of proposed summary disposition and in this opinion, we affirm.

18   {5}   IT IS SO ORDERED.


19                                           _________________________________


                                                3
1                                MICHAEL E. VIGIL, Judge



2 WE CONCUR:



3 ____________________________
4 LINDA M. VANZI, Chief Judge



5 ____________________________
6 EMIL J. KIEHNE, Judge




                                  4